EXAMINER’S COMMENT
Terminal Disclaimer
The terminal disclaimer filed on 10/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,365,959 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 4-11 and 13-19 is/are allowed.  The claims have the allowable subject matter indicated in the Office action of 7/21/2021.  The terminal disclaimer has obviated the Double Patenting rejection (which was the only rejection possible).  The application, as a whole, is in proper form and condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        November 2, 2021